Citation Nr: 0100125	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 21, 1997 to 
December 11, 1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO in 
Columbia, South Carolina.  


FINDING OF FACT

A lamellar macular hole in the right eye, currently diagnosed 
as a subfoveal lesion of the right eye, which has resulted in 
diminished vision in the right eye, was first detected during 
service .


CONCLUSION OF LAW

Entitlement to service connection for diminished vision of 
the right eye due to subfoveal lesion is warranted, as this 
disability was incurred service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§  3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that his vision was normal upon entrance 
onto active duty.  He asserts that during basic training, he 
first experienced problems with vision in his right eye.  
Thereafter, he related that his vision in his right eye 
became worse until he was finally medically discharged. 

The service medical records do not include the report of the 
veteran's entrance examination.  Although the RO attempted to 
locate the entrance examination, such attempts were 
apparently futile.  

The available service medical records do reveal, however, 
that in August 1997, the veteran was treated for right eye 
complaints.  At that time, the veteran related that during 
basic training, he was told that he had a "spot in the back 
of his eye" which could not be treated.  He indicated that 
he was told to return to the medical clinic if his symptoms 
worsened.  An eye examination revealed an Amsler defect 
centrally causing decreased vision in the right eye.  The 
veteran was examined the next day.  The impression was full 
thickness, idiopathic, retinal hole of the right eye.  The 
veteran was referred to an eye specialist, Steven M. Bloom, 
M.D., F.A.C.S.  At that time, the veteran reported that he 
had had decreased central vision in the right eye since April 
of 1997.  He denied any history of sungazing and last 
reported that he had welded in January 1997.  He related that 
he had always worn safety goggles.  Eye examination revealed 
vision of 20/100 in the right eye and 20/20 in the left eye.  
The right Amsler grid showed some central distortion and the 
left grid was normal.  Anterior segments were normal.  
Examination of the right fundus with dilated pupil revealed a 
very tiny lamellar macular hole.  There was a negative Watzke 
sign.  The left fundus was healthy except for a supranasal 
mid-peripheral chorioretinal scar.  The ocular impression was 
lamellar macular hole of the right eye.  The physican 
indicated that most commonly, these are due to trauma or 
occasionally to photic injuries during sun gazing or welding.  
Regardless of the etiology, he indicated that these lesions 
remain stable and he expected the veteran's vision to remain 
where it was or to possibly improve with time.  

The veteran's report of the veteran's discharge examination 
reflected, per Dr. Bloom's report, the diagnosis of macular 
hole in the right eye.  The veteran was discharged due to 
this disability.  His vision was noted to be 20/50 in the 
right eye and 20/20 in the left eye.  

Following service, the veteran was examined by Vaughn 
Parfitt, O.D., in March 1998.  At that time, the veteran 
reported having blurred vision in his right eye.  His vision 
in his right eye was 20/200 and it was 20/20 in the left eye.  
Dr. Parfitt indicated that the veteran had a lesion on the 
macula of the right eye.  He indicated that there was a well-
demarcated punched out hole of the fovea of approximately 50 
microns in diameter that appeared to be of long standing.  
Dr. Parfitt indicated that this appeared to be a straight 
forward diagnosis of macular hole, although it was unusual to 
find this is one so young.  

In February 1999, the veteran was afforded a VA eye 
examination.  At that time, the veteran reported having 
normal vision prior to service.  He related that during 
service, an M16 rifle had blown up next to him on the rifle 
range.  Eye examination revealed vision of 20/70 in the right 
eye and 20/20 in the left eye.  The examiner further noted 
that the veteran had a small subfoveal lesion on the right 
eye, which had previously been diagnosed as a macular hole.  
He indicated that this lesion appeared to be more consistent 
with a macular cyst, which was likely idiopathic in nature.  
He indicated that it was not possible to determine the time 
of onset of this lesion.  He stated that it was conceivable 
that the veteran had in fact first noticed symptoms during 
basic training, but this could have been coincidental.  The 
examiner stated that it was not likely that the veteran's 
military service or his proximity to an M16 explosion caused 
this particular problem.  The examiner indicated that the 
veteran would likely be left with some diminished vision in 
his right eye.  

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2000).  

According to the service medical records, the veteran was 
treated for a macular hole in his right eye during his short 
period of service.  Although the entrance examination is of 
not of record, the veteran was apparently found qualified for 
service and it appears unlikely that he would have been found 
qualified if this disability was detected upon entrance, 
given the fact that he was medically discharged for this 
disability.  There is no medical evidence showing that it 
preexisted service.  Dr. Bloom opined that macular holes are 
usually due to trauma, sungazing, or welding. The VA examiner 
indicated that the veteran's lesion was likely idiopathic in 
nature.  "Idiopathic" means of unknown causation.  See Lathan 
v. Brown, 7 Vet. App. 359, 361 (1995).  Regardless of the 
exact etiology of the veteran's right eye disability, it is 
clear that it originated while the veteran was on active 
duty.  Thereafter, from the time of his initial complaints of 
diminished vision, he continued to complain of diminished 
vision and blurred vision.  His various examinations also 
show that the veteran's right eye disability has caused 
diminished vision since the time of his initial complaints.  

In light of the foregoing medical evidence, the Board finds 
that a lamellar macular hole in the right eye, currently 
diagnosed as a subfoveal lesion of the right eye, which 
resulted in diminished vision in the right eye, was first 
detected during service .  This diminished vision appears to 
be permanent, although improvement is possible.  The 
veteran's right eye vision, at this juncture, has not 
improved.  Thus, the Board finds that both chronicity and 
continuity of the veteran's right eye disability have been 
established by the weight of the medical evidence of record.  
Under the circumstances, the Board concludes that service 
connection is warranted for diminished vision of the right 
eye due to subfoveal lesion as this disability was incurred 
during service.  See 38 U.S.C.A.. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 304 (2000).


ORDER

Service connection for diminished vision of the right eye due 
to subfoveal lesion is granted.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 

